Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the amendment filed 10/23/2020, claims 1, 8 and 15 have been amended. Claims 1-20 are pending and under examination. 
Response to Arguments
Applicant's arguments filed 10/23/2020 regarding the rejections under 35 USC 101 have been fully considered but they are not persuasive. In particular, Applicant asserted that the amended limitations “recite additional elements that integrate the alleged abstract idea of “a mental process” into a practical application” without pointing out or explaining why such additional elements integrating the abstract idea into the practical application. Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims is directed to patentable subject matter. Furthermore, Examiner updated the 101 analysis and explained why the amended claims are not directed to patentable subject matter. See infra rejection.
Applicant’s arguments regarding the rejections under 35 USC 103 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 8 and 15 recite(s) receiving, from a first device, a request for an assistive assessment shared session with a second device, wherein the request comprises an indication of a selection of an assessment and data associated with a user associated with the second device; generating a shared session and shared session information, wherein the shared session information comprises a code associated with the shared session and a token associated with the shared session; transmitting the shared session information to the first device and to the second device; receiving, from the second device, a request to join the assistive assessment shared session, wherein the request to join the assistive assessment shared session comprises the code; validating the code received by the second device, wherein validating the code comprises validating the second device to join the assistive assessment shared session; transmitting, to the second device and based on the validation of the code received by the second device, the token associated with the shared session; and hosting the shared session for the first device and the second device based at least in part on the token.
The recited steps, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the generic computer component “a [] device,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer component language, the recited steps in the context of this claim encompass the user manually performing the steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Alternatively, the claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for “teachers to create or administer student educational 
This judicial exception is not integrated into a practical application. In particular, the claim only recites following additional elements – “device”, “computer-readable medium”, “processor”, and “server”. The additional elements in the recited steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The mere recitation of “device,” “processor,” and “server” is akin to adding the words “apply it” in conjunction with the abstract idea. MPEP 2106.05(I)(A) (Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))). The following common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate:  “computer-readable medium” such as memory is performing generic computer functions routinely used in computer applications and well-known. . See MPEP Id. Furthermore, the displaying data is merely extra-solution activity and does not meaningfully limit the claim. The processed data is delivered in some manner and doing so with generic computer display function is not an inventive concept that meaningfully limits the abstract idea. Furthermore, the Applicant’s specification provides that the elements are well-known as well. In particular, Applicant’s own specification merely describes the additional elements at a relatively high-level, without detail, showing that those elements were well-known. See also MPEP 2106.05(d)(II) (providing a list of court-found well understood, routine and conventional activities previously known to the industry that do not amount to significantly more such as receiving or transmitting data over a network; performing repetitive calculations; electronic recordkeeping; storing and retrieving information in memory; electronically scanning or extracting data from a physical document; a web browser’s back and forward button functionality). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claim is not patent eligible.
Claim(s) 2-7, 9-14 and 16-20 is/are dependent on supra claim(s) and includes all the limitations of the claim(s). Therefore, the dependent claim(s) recite(s) the same abstract idea. The claim recites the additional limitations of transmitting data to a device, which are no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities 
The aforementioned claims are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hur (Patent Application Publication 2012/0196267) in view of McCarthy et al (U.S. Patent Application Publication 2020/0027367), hereinafter McCarthy.
Regarding claims 1, 8 and 15, Hur discloses a non-transitory computer-readable medium/platform/method storing computer-executable instructions which, when executed by a processor, cause the processor to perform operations (Abstract) comprising: 
receiving, from a first device, a request for an assistive assessment shared session with a second device, wherein the request comprises an indication of a selection of an assessment and data associated with a user associated with the second device (¶0047: “When a debate room is opened by an operator or a request of debate participants, one or more properties of a debate room may be input to the debate server 100 by the operator or the debate participants.”; a judge is a debate participant as well1); 
generating a shared session and shared session information (“debate room” in ¶0046); 

receiving, from the second device, a request to join the assistive assessment shared session, wherein the request to join the assistive assessment shared session; and hosting the shared session for the first device and the second device (¶0096).
Hur does not explicitly disclose that the shared session information comprises a code associated with the shared session and a token associated with the shared session; validating the second device based at least in part on the code; transmitting, to the second device, the token associated with the shared session; and hosting the shared session based at least in part on the token.
McCarthy discloses remote control of lesson software by teacher (Abstract) comprising the shared session information comprises a code associated with the shared session and a token associated with the shared session; validating the second device based at least in part on the code; transmitting, to the second device, the token associated with the shared session; and hosting the shared session based at least in part on the token (FIG. 10 illustrates the code, i.e. QR code; ¶0142 further teaches the token, i.e. token or key, associated with the session: “The Camera App 1002 decodes the information that was rendered within the QR code on 1008, and initiates an internal setup process as shown by 1020.  1020 decodes the information contained in the QR code, which are tokens and keys used to associate the camera software 1002 with the custom software 112/110.  The tokens contain a session id and a unique token, relating to the user and their additional cameras.  The tokens are used to connect the Camera App 1002 to the Custom Student Software 110.”; 1014, 1018 and 1024 in FIG. 10 illustrate the validation and hosting).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Hur by adding the remote educational software features as taught 

Regarding claims 2, 9 and 16, Hur further discloses that the operations further comprise: receiving, from the first device, scoring data associated with the assessment and the user (¶0074: “A judge not only simply inputs comments during a debate, but also calculates a debate score by debate participant or calculates a score by debate team.”).

Regarding claims 3, 10 and 17, Hur further discloses that the operations further comprise: receiving, from a third device, a second request to join the assistive assessment shared session, wherein the second request to join the assistive assessment shared session comprises the code; validating the third device based at least in part on the code; transmitting, to the third device, the token associated with the shared session; and hosting the shared session for the first device, the second device, and the third device based at least in part on the token (multiple judges are created, i.e. three judge panel with “the number of judges” is three in FIG. 2; see also ¶0095: “at least one evaluator (or judge)”; alternatively, system judge can also participated, i.e. debate solution providing system in ¶0024).

Regarding claims 4, 11 and 18, Hur further discloses that the operations further comprise: receiving, from the third device, scoring data associated with the assessment and the user (¶0074: “A judge not only simply inputs comments during a debate, but also calculates a debate score by debate participant or calculates a score by debate team.”).

Regarding claims 5, 12 and 19, Hur further discloses that the operations further comprise: comparing the scoring data received from the first device to the scoring data received from the third 

Regarding claims 6, 13 and 19, Hur further discloses that the operations further comprise: generating one or more reliability scores based at least in part on the comparison of the scoring data received from the first device and the third device (¶0075: “Scores by debate participant or team are not only calculated by a judge but also calculated automatically by a predetermined standard set in advance in the debate solution providing system.”).

Regarding claims 7, 14 and 20, Hur further discloses that the operations further comprise: transmitting, during the shared session, one or more assessment questions to the second device (¶0096).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ¶¶0062-0063 and FIG. 8 illustrate a user interface for participants including a judge: “FIG. 8 is an example embodiment of a screen which a debate solution providing system of the present inventive concepts provides to a terminal of each of debate participants… a judge UI 240, which may provide image information of a judge”